                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                    Plaintiff,

            v.                                               Case No. 03-cr-40019-JPG

    ROBERT R. BANKS,

                    Defendant.

                                 MEMORANDUM AND ORDER

          This matter comes before the Court on the defendant’s motion for a reduction of his

criminal sentence following the retroactive application of the Fair Sentencing Act of 2010, Pub.

L. 111-220; §§ 2-3, 124 Stat. 2372, 2372 (2010), as set forth in the First Step Act of 2018, Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018) (Doc. 168). The Court construes this as a

motion pursuant to 18 U.S.C. § 3582(c)(1)(B).

          The defendant pled guilty to one count of conspiracy to distribute cocaine (Count 2), one

count of distribution of marijuana (Count 4), and two counts of distribution of cocaine (Counts 5

and 6), all of which were committed before 2010 (Doc. 70). Because of an information under

21 U.S.C. § 851 alleging one prior felony drug conviction (Doc. 68), the statutory sentencing

range for Counts 2, 5, and 6 as charged was no more than 30 years and for Count 4 as charged

was no more than 10 years. 21 U.S.C. § 841(b)(1)(C) & (D). Because the defendant’s relevant

conduct was at least 10,000 kilograms but less than 30,000 kilograms of marijuana equivalent,

and because he was sentenced before Alleyne v. United States, 570 U.S. 99 (2013)1, the Court



1
    Alleyne held that, for relevant conduct to raise the statutory minimum sentence, it must be
found he was subject to a statutory minimum of 20 years on Count 2. 21 U.S.C.

§ 841(b)(1)(A)(vii). The Court imposed a sentence of 360 months in prison on Counts 2, 5, and

6, and a sentence of 120 months in prison on Count 4.

          The defendant now asks the Court to reduce his sentence in light of § 404 of the First

Step Act.2 Section 404 allows the Court to reduce a defendant’s sentence for a crack cocaine

offense, but only if the Court had imposed that sentence before another statute—the Fair

Sentencing Act—modified the statutory sentencing range for that crack cocaine offense. First

Step Act, § 404(b). In essence, the First Step Act retroactively applies the Fair Sentencing Act’s


admitted by the defendant or found by a jury beyond a reasonable doubt. Id. at 108; United
States v. Austin, 806 F.3d 425, 433 (7th Cir. 2015). Alleyne overruled Harris v. United States,
536 U.S. 545 (2002), which held that factors increasing a statutory minimum could be found by
the court by a preponderance of the evidence. Alleyne, 570 U.S. at 116.
2
    Section 404 of the First Step Act provides in full:

          (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
          offense” means a violation of a Federal criminal statute, the statutory penalties for
          which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public
          Law 111–220; 124 Stat. 2372), that was committed before August 3, 2010.

          (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
          sentence for a covered offense may, on motion of the defendant, the Director of
          the Bureau of Prisons, the attorney for the Government, or the court, impose a
          reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
          Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was
          committed.

          (c) LIMITATIONS.—No court shall entertain a motion made under this section to
          reduce a sentence if the sentence was previously imposed or previously reduced in
          accordance with the amendments made by sections 2 and 3 of the Fair Sentencing
          Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made
          under this section to reduce the sentence was, after the date of enactment of this
          Act, denied after a complete review of the motion on the merits. Nothing in this
          section shall be construed to require a court to reduce any sentence pursuant to
          this section.

                                                    2
lower statutory sentencing ranges and allows the Court to bring past sentences into line with the

lower ranges. The authority to reduce a sentence applies only to (1) federal offenses (2)

committed before August 3, 2010, the effective date of the Fair Sentencing Act, (3) for which the

Fair Sentencing Act changed the statutory penalty range, i.e., certain crack cocaine offenses.

See First Step Act, § 404(a). Whether to reduce a sentence is at the discretion of the Court and

is not required by the First Step Act. First Step Act, § 404(c). In sum, the Court now may, but

is not required to, reduce a defendant’s sentence if application of a statutory range changed by

the Fair Sentencing Act would have resulted in a sentence lower than the defendant’s original

sentence.

       The Court turns to the specifics of the defendant’s case. The defendant’s convictions are

not the type of convictions covered by § 404 of the First Step Act, so he is not eligible for a

sentence reduction. While he committed the federal offenses before August 3, 2010, the Fair

Sentencing Act did not modify the applicable statutory sentencing range for the defendant’s

crimes. On the contrary, it only changed the statutory penalty range for certain crack cocaine

offenses, Fair Sentencing Act, § 2(a) (codified at 21 U.S.C. § 841(b)(1)(A)(iii) & (b)(1)(B)(iii)),

and the defendant was not convicted of any crack cocaine offense. To the extent his relevant

conduct included crack cocaine and caused his statutory maximum on Count 2 to increase to 20

years pre-Alleyne, that statutory minimum was independently justified by the 6.6 kilograms of

powder cocaine included in his relevant conduct. See 21 U.S.C. § 841(b)(1)(A)(ii)(II). In other

words, his statutory range would have been the same both before and after the Fair Sentencing

Act due to his powder cocaine relevant conduct. Consequently, the Fair Sentencing Act did not

modify the applicable statutory penalties as contemplated by § 404(a) of the First Step Act. For


                                                 3
this reason, the First Step Act does not authorize a reduction in the defendant’s sentence.

       Accordingly, the Court DENIES the defendant’s motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(B) based on the First Step Act’s retroactive application of the

Fair Sentencing Act (Doc. 168).

IT IS SO ORDERED.
DATED: September 19, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 4
